Woodward, J.:
The relator, on the 7th day of April, 1898, was holding a position as inspector of manufactures in the water purveyor’s bureau, in the borough of Brooklyn, this position being in the classified civil service of the city of New York, subject to competitive examinations. On that day the deputy commissioner of water supply for the borough of Brooklyn dismissed him by issuing the following order:
“ April 6. It is ordered that Van Voorhies Gildersleeve, Inspector Bureau of Extension and Distribution, be and hereby is removed from April 7th, 1898, for the good of the service, subject to the approval of the Commissioner of Water-Supply.”
• It is contended by the petitioner that this removal was made for political or other improper reasons, in violation of the provisions of chapter 186 of the Laws of 1898, section 3 of which, amending Laws of 1883, chapter 354, section 13, provides that “ i-f a person'holding a position subject to competitive examination in the civil service of the State or of a city shall be removed or reduced, the reasons therefor shall be stated in writing and filed with the head of the department or other appointing officer, and the person so removed or reduced shall have an opportunity to make an explanation.” Thé appellants deny that the relator was removed for any improper reason, or in violation of the provisions of law, but allege that, “at the time of the removal of the relator, there was in the Department of Water Supply in the Borough of Brooklyn two Inspectors of Manufactures or Factory Inspectors or Inspectors of Water Meter Manufactories, or performing the same or similar duties to those for the performance of which the relator, was appointed, and which the relator was performing. That one of said inspectors was capable of performing all the work *558the public interest required to be performed, and that the only other person holding a like or similar position is David H. Smith, who was an honorably discharged soldier, having served as such in the Union Army during the Rebellion, and who had not served in the Confederate Army or ¡Navy; the economy in the public service in the Department of Water Supply demanding the discharge of one of the two persons holding a like or similar position, the deféndant, hr obedience to the law, discharged the relator, who was a civilian, and retained the veteran in the employment; that at the time of the discharge of the relator there was insufficient work to require, his retention in the public service, and said Smith has since perforated' all the work necessary to be performed in said position. That Unperson has been appointed in the place of said relator since the removal of the said relator, or who performed like or similar duties-performed by the relator while he was in the public service.”
There is no longer doubt that chapter 186 of the Laws óf 1898' applies to the city of ¡New York in common with the other cities of the State. (People ex rel. Fleming v. Dalton, 158 N. Y. 175.) The relator has some rights under that law which must be respected ^ and, while we have no doubt that it was within the power of the commissioner of water supply in the borough of Brooklyn to abolish in good faith the position held by the relator, thus depriving him of employment, we cannot hold that the order dismissing the relator from the position “ for the good of the service ” was sufficient to accomplish this purpose. The position itself must be abolished in good faith, or the relator cannot be deprived of his employment except in the manner pointed out by the statute. The recent decisions of the Court of Appeals in Matter of Breckenridge (160 N. Y. 103), in connection with People ex rel. Corrigan v. The Mayor (149 id. 215), and Matter of Kelly (42 App. Div. 283) are sufficient authority-for the- conclusion we have reached.
The order appealed from should be affirmed.
All concurred.
Order affirmed, with ten dollars costs and disbursements.